Citation Nr: 1017724	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-01 059	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.  He died in November 2004.  The appellant and 
he were married approximately one month prior to his death.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
determined the Appellant was not the Veteran's 
surviving spouse for VA purposes because they were married 
less than one year prior to his death.

In August 2008, as support for her claim for this 
recognition, the appellant testified at a hearing at the RO 
before the undersigned Veterans Law Judge of the Board, 
commonly referred to as a travel Board hearing.

The appellant has since, in April 2010, filed a motion to 
advance her appeal on the docket due to financial hardship.  
38 U.S.C.A. § 7107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.900(c) (2009).  But this motion is moot in light of this 
decision deciding her appeal.




FINDINGS OF FACT

1.  The Veteran and the appellant were married in October 
2004.

2.  The Veteran died the following month, in November 2004.

3.  The Veteran and the appellant did not have any children 
together.

4.  Common law marriage is not recognized in Illinois.


CONCLUSION OF LAW

There is no legal basis to recognize the appellant as the 
Veteran's surviving spouse for VA purposes.  38 U.S.C.A. §§ 
101, 103 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.205 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is ultimately seeking Dependency and Indemnity 
Compensation (DIC) or death benefits.  VA death benefits may 
be paid to a surviving spouse who was married to the Veteran:  
(1) one year or more prior to the Veteran's death, or (2) for 
any period of time if a child was born of the marriage, or 
was born to them before the marriage.  38 U.S.C.A. §§ 1102, 
1304, 1541 (West 2002); 38 C.F.R. §3.54 (2009).



A surviving spouse means a person of the opposite sex whose 
marriage to the Veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the Veteran at the time of 
the Veteran's death.  38 C.F.R. § 3.50(b) (2009).  For VA 
benefits purposes, a marriage means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
103(c) (West 2002); 38 C.F.R. § 3.1(j) (2009).  The appellant 
has the burden to establish her status as claimant.  Sandoval 
v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).

VA law provides for DIC to a Veteran's surviving spouse, 
child, or parent, because of a service-connected death 
occurring after December 31, 1956.  38 U.S.C.A. § 101(14); 38 
C.F.R. § 3.5.  DIC may be paid to a surviving spouse of a 
Veteran who died on or after January 1, 1957, and who was 
married to the Veteran (1) before the expiration of 15 years 
after the termination of the period of service in which the 
injury of disease causing death was incurred or aggravated, 
(2) for one year or more prior to the Veteran's death, (3) 
for any period of time if a child was born of the marriage or 
was born to them before the marriage.  38 C.F.R. § 3.54.

In a case involving a common law marriage, there must be 
proof of a common law marriage for the purpose of receiving 
VA benefits.  Supporting evidence of common law marriage 
should include affidavits or certified statements of one or 
both of the parties to the marriage, if living, setting forth 
all of the facts and circumstances concerning the alleged 
marriage, such as the agreement between the parties at the 
beginning of their cohabitation, the period of cohabitation, 
places and dates of residences, and whether children were 
born as the result of the relationship.  38 C.F.R. § 3.205(a) 
(2009).



The relevant facts of this case are not in dispute.  The 
Veteran was discharged from active duty military service in 
February 1970.  Several years later he married the Appellant 
in October 2004, and a short time after that he died in 
November 2004.  They were residents of Illinois at the time 
of their marriage and his death, and there is no indication 
that any children were born of their marriage.

The appellant testified during her hearing that VA benefits 
are warranted to her if for no other reason that on account 
of fairness, because she and the Veteran were married when he 
died and since they had cohabitated together for several 
years prior to that, since November 1995 or thereabouts.

The Board is truly sympathetic to the appellant's loss of her 
husband.  Unfortunately, however, her marriage to him does 
not meet the criteria for recognition as his surviving spouse 
for the purpose of receiving VA death benefits.  They married 
more than 15 years after his separation from active military 
service, were not married for one year prior to his death 
under Illinois law, and did not have any children of their 
marriage.  See 38 C.F.R. § 3.54.  Aside from that, Illinois 
does not recognize common law marriages, even though they 
apparently had lived together for several years prior to 
getting married.  According to the Illinois Marriage and 
Dissolution of Marriage Act (750 ILCS 5/214), common law 
marriages contracted in Illinois after June 30, 1905 are 
invalid.  As such, since the claimed common law marriage did 
not commence until 1995, at the earliest, the appellant 
cannot establish that she is the Veteran's surviving spouse 
for VA purposes even alternatively on their preceding 
cohabitation together.



The Board simply may not go beyond the factual evidence 
presented in this case to provide a favorable determination.  
The Board does not have authority to grant benefits simply 
because it might perceive the result to be equitable.  
38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 
(1994).  As an alternative, the Appellant may specifically 
request equitable relief pursuant to 38 U.S.C.A. § 503.  But 
such an application must be made separately from the issue 
currently on appeal.  A grant of equitable relief is solely 
within the discretion of the Secretary of VA and is not 
within the Board's jurisdiction.  See Darrow v. Derwinski, 2 
Vet. App. 303 (1992).

In conclusion, the claim of entitlement to recognition as the 
Veteran's surviving spouse for VA purposes must be denied as 
a matter or law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  And since the claim has been denied as a matter of 
law, the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) are inapplicable.  See 
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b)(1).  VA 
must refrain from providing assistance in obtaining evidence 
when the appellant, as in this case, is ineligible for the 
benefit sought "because of [ ] lack of legal entitlement."  
38 C.F.R. § 3.159(d). See also VAOPGCPREC 5- 2004; Mason v. 
Principi, 16 Vet. App. 129 (2002).


ORDER

The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


